EXHIBIT 32.1 –906 Certification GENMED HOLDING CORP. CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUNT TO SECTION -OXLEY ACT OF 2002 In connection with theQuarterly Report of Genmed Holding Corp. (the "Company") on Form 10-Q for the quarter ended June 30, 2010 as filed with the Securities and Exchange Commission on the date hereof (the "Report"), I, Erwin R. Bouwens, Chief Executive Officerof the Company, certify, pursuant to 18 U.S.C.ss. 1350, as added by ss. 906 of the Sarbanes-Oxley Act of 2002, that: 1.The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2.The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company as of and for the period covered by the Report. By: /s/ Erwin R. Bouwens Erwin R. Bouwens Chief Executive Officer and Chairman of the Board August 23, 2010 A signed original of this written statement required by Section 906 of the Sarbanes-Oxley Act of 2002 ("Section 906"), or other document authenticating, acknowledging, or otherwise adopting the signature that appears in typed form within the electronic version of this written statement required by Section 906, has been provided to Genmed Holding Corp., and will be retained by Genmed Holding Corp. and furnished to the Securities and Exchange Commission or its staff upon request.
